Citation Nr: 0022715	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-00 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active military service from November 1990 to 
August 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) determined that the veteran had not 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for PTSD.


FINDINGS OF FACT

1.  In a September 1995 rating decision from which the 
veteran did not perfect an appeal, the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD.

2.  Since the RO's September 1995 rating decision, new 
evidence has been submitted which bears directly and 
substantially on the issue of whether the veteran has current 
disability from PTSD which is related to an in-service 
stressor.

3.  The record contains competent medical evidence that the 
veterans has current disability from PTSD which is related to 
stressors he experienced during his active military service.


CONCLUSIONS OF LAW

1.  The RO's September 1995 rating decision which denied 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

2.  The veteran has submitted new and material evidence to 
reopen his claim for service connection for PTSD.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. §§ 101(16), 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1996).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

The elements required to establish service connection for 
PTSD are 1) a current, clear medical diagnosis of PTSD, which 
is presumed to include both the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor; 2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and 3) medical 
evidence of a causal nexus, or link, between the current 
symptomatology and the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1996); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).

For the purposes of establishing service connection, a 
stressor is a traumatic event 1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and 2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen, at 
141 (citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV)).  It is the distressing 
event, rather than the mere presence in a "combat zone," 
that may constitute a valid stressor for the purposes of 
supporting a diagnosis of PTSD.  Cohen, at 142 (citing 
Zarycki v. Brown, 6 Vet.  App.  91, 99 (1993)); Wood v. 
Derwinski, 1 Vet.  App.  190, 193 (1991).

A revision to the regulations, effective May 19, 1993, added 
38 C.F.R.  § 3.304(f).  See 58 Fed.  Reg.  29,109, 29,110 
(1993).  The Schedule of Ratings-Mental Disorders, 38 C.F.R.  
§ 4.130, was revised, effective November 7, 1996, to 
incorporate nomenclature based on the criteria in DSM-IV.  61 
Fed. Reg. 52696 (1996).  The later revision also requires the 
rating agency to return the report to the examiner for 
substantiation of any diagnoses of mental disorders that do 
not conform to DSM-IV, or that are not supported by the 
findings of the examination report.  38 C.F.R. § 4.125; 53 
Fed. Reg. 22 (1988); 61 Fed. Reg. 52696 (1996).

The RO disallowed the veteran's claim of entitlement to 
service connection for PTSD in its September 1995 rating 
decision.  The veteran did not perfect an appeal of that 
decision.  The decision is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.302, 20.1103 (1999).  The claim can be 
reopened only with the submission of new and material 
evidence.

As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App 203 (1999) (en banc).  

Under most circumstances, when it must be determined whether 
the evidence presented or secured since the prior final 
disallowance of the claim is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).

At the time of the September 1995 denial of the claim for 
service connection for PTSD, the evidence in the record 
consisted of service medical and personnel records, VA 
outpatient treatment and hospital records, and statements 
from the veteran.  Such evidence indicated that the veteran 
did not have complaints, diagnoses, or treatment of a 
neuropsychiatric disorder during his active military service.  
The veteran did not file his claim for service connection for 
PTSD until June 1994.  However, at the time of the September 
1995 rating decision, he had an established diagnosis of 
PTSD, as indicated in the report of the August 1994 VA 
neuropsychiatric examination and notes of subsequent VA 
outpatient treatment.  Furthermore, the record contained 
competent medical evidence which suggested a nexus between 
the veteran's current disability and his active military 
service.  In a letter dated in July 1995, a VA physician who 
had treated the veteran for symptoms diagnosed as PTSD and 
major depression expressed her opinion that all of the 
veteran's disabilities were service related.

Regarding verification of the in-service stressors, at the 
time of the September 1995 rating  decision, the record 
contained nothing other than the veteran's own assertions in 
written statements.  Therefore, the RO denied entitlement to 
service connection based on the lack of independent 
verification of the claimed stressors.

The Board finds that new and material evidence has been 
received which tends to verify the stressors to which the 
veteran claims he was exposed.  He has testified that he was 
in close proximity to Scud missile explosions in Dhahran.  He 
has asserted that the left wrist injury he had sustained 
prevented him from properly applying the gas mask which was 
issued to him and his fellow soldiers.  He has proffered 
sworn statements from others which corroborate his testimony.  
The veteran's testimony and the sworn statements are further 
corroborated by information received from the U.S. Armed 
Service Center for Research of Unit Records (USASCRUR) which 
indicate that during the veteran's short tour of duty in 
Southwest Asia, as many as 42 Scud missiles fell in or near 
Saudi Arabia.  Apparently, many of such missiles had been 
aimed to strike Dhahran.  Most of such missiles were engaged 
by Patriot missiles or missed their target for other reasons.  
Nonetheless, the veteran has testified that he experienced 
intense fear and helplessness, particularly since he was 
unable to don his gas mask and protective outer wear without 
assistance.  The veteran has submitted a copy of a written 
recommendation from a noncommissioned officer, dated in 
January 1991, indicating that he was hindered in putting on 
and clearing his gas mask within standard time allowance due 
to his left arm being immobilized in a cast.

The Board deems all of the evidence received since the 
September 1995 rating decision new and material.  Such 
evidence must be considered in the context of the entire 
record in order to fairly decide the claim.  Further, the 
Board finds that the veteran's claim is well grounded, as he 
has a clear diagnosis of PTSD, and there is competent medical 
evidence which suggests the disorder is related to verified 
stressors he experienced during his active military service.  
Therefore, his claim for service connection for PTSD is 
reopened.


ORDER

The claim of entitlement to service connection for PTSD is 
reopened.


REMAND

The veteran has also been diagnosed to have major depression.  
Some of the records in the claims folder suggest that his 
stressors are nonservice-related, such as marital problems, 
financial problems related to lack of employment, and 
disability from nonservice-connected disorders.  The 
veteran's representative, in an informal hearing presentation 
dated in March 1999, suggested that the August 1994 VA 
neuropsychiatric examination was inadequate and requested 
that the case be remanded for conduct of another examination 
and readjudication by the RO.

Pursuant to this remand, the RO will be scheduling VA 
examinations.  The veteran is hereby notified that it is his 
responsibility to report for the examinations and to 
cooperate in the development of the claim, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (1999).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran for 
a neuropsychiatric disorder.  The RO 
should take all necessary steps to obtain 
any pertinent records which are not 
currently part of the claims folder and 
associate them with the claims folder.

2.  The RO should afford the veteran a VA 
psychiatric examination by a board of two 
psychiatrists to determine the nature of 
his neuropsychiatric disorder and its 
relationship to service.  The claims 
folder should be reviewed by the 
examiners.  If the examiners conclude 
that the veteran has PTSD, the in- 
service stressor(s) should be identified.  
If the veteran has disability from an 
acquired neuropsychiatric disorder other 
than PTSD, such disorder should be 
identified and the examiners should then 
express opinion as to whether it is at 
least as likely as not that the disorder 
began in service, or, in the case of 
psychosis, within one year of service.  
If such a determination cannot be made, 
without resort to speculation, the 
examiners should so indicate.

3.  After undertaking any additional 
indicated development, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 



